368 F.2d 326
WILL FOSTER, Appellant,v.LYKES BROS. STEAMSHIP COMPANY, Inc., et al., Appellees.
No. 23120.
United States Court of Appeals Fifth Circuit.
Nov. 4, 1966, Rehearing Denied Dec. 12, 1966.

Charles R. Maloney, New Orleans, La., for appellant.
James L. Schupp, Jr., William E. Wright, New Orleans, La., for appellees.  Terriberry, Rault, Carroll, Yancey & Farrell, New Orleans, La., of counsel.
Before THORNBERRY and COLEMAN, Circuit Judges, and YOUNG, District judge.
PER CURIAM.


1
This is a suit in admiralty by a longshoreman for injuries sustained aboard a vessel of the defendants while it was being loaded at a wharf in New Orleans.  Appellant has received the compensation due him under the Longshoremen's and Harbor Workers' Compensation Act, but further contends that he is entitled to recovery because the vessel was unseaworthy.  The District Court granted summary judgment for the defendant.


2
Careful consideration of the record, including the deposition of the plaintiff, reveals no indication of unseaworthiness and that there was no genuine issue of fact thereasto.  We must affirm.  Admiralty Rule 58; Neal v. Lykes Bros. Steamship Co., 5 Cir., 1962, 306 F.2d 313; McQuiston v. Freighters and Tankers Steamship Company, 5 Cir., 1964, 327 F.2d 746.


3
Affirmed.